Citation Nr: 0940836	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-36 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for diabetes mellitus, 
type II associated with exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1973.  The Veteran served in Thailand from January 1970 to 
July 1970. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO decision, which 
denied claims for service connection for bilateral high 
frequency hearing loss, tinnitus, left knee surgery, and 
diabetes mellitus, type II associated with herbicide 
exposure.

The Board notes that the December 2006 Statement of 
Accredited Representative in Appealed Case reflects that the 
issue of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU) is 
currently on appeal before the Board.  The Board notes that, 
prior to this statement, a claim for TDIU had never been 
submitted by the Veteran.  Furthermore, this issue has never 
been addressed or adjudicated by the RO.  As such, the Board 
refers this issue back to the RO for appropriate 
consideration.  

The issue of entitlement to service connection for a left 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown by competent evidence of record 
to have bilateral hearing loss that is etiologically related 
to a disease, injury, or event in service.  

2.  The Veteran is not shown by competent evidence of record 
to have tinnitus that is etiologically related to a disease, 
injury, or event in service.

3.  The Veteran is not shown by competent evidence of record 
to have diabetes mellitus, type II that is etiologically 
related to a disease, injury, or event in service, to include 
exposure to herbicides or agent orange.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may bilateral sensorineural hearing 
loss be presumed to have been incurred therein.  See 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, and 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, and 4.87 (2009).

3.  Diabetes mellitus, type II was not incurred in or 
aggravated by service, nor may diabetes mellitus, type II be 
presumed to have been incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110, 1112, 1116, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2009).  Thus, any error related to this 
element is harmless. 

An April 2006 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  Additionally, this letter described how 
appropriate disability ratings and effective dates were 
assigned. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA and private medical records are in the file.  All 
records identified by the Veteran as relating to these claims 
have been obtained, to the extent possible.  The Board finds 
that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.
With regard to the Veteran's claims of service connection, 
the Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

With respect to the Veteran's claims for service connection 
for hearing loss, tinnitus, and diabetes mellitus, type II, 
the Board notes that there is no competent medical evidence 
linking these disabilities to military service, and no lay 
evidence of continuity of symptomatology suggesting an 
association to service.  The Veteran has indicated that his 
service on the flight line during active duty resulted in 
hearing loss and tinnitus, and exposure to agent orange from 
aircrafts returning from missions over the Republic of 
Vietnam resulted in diabetes mellitus, type II.  However, the 
Veteran has at no point indicated that he has experienced 
continuous symptoms of hearing loss, tinnitus, or diabetes 
mellitus, type II since service. 

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where 
the claimant has been diagnosed as having tinnitus and has 
proffered competent lay evidence of continuous symptoms of 
the disorder since his discharge from service.  Here, 
however, the Veteran's service treatment records contain no 
evidence of treatment for or complaints of hearing loss, 
tinnitus, or diabetes mellitus, type II, nor has the Veteran 
proffered lay statements indicating that he has had 
continuous symptoms of these disabilities since his active 
duty.  Thus, as there is no medical evidence suggesting an 
association between his alleged current symptoms and service, 
and no lay evidence as to the presence of symptomatology in 
service or the continuity of symptoms since service, the 
Board finds that the third prong of McLendon is not met, and 
that VA examination or opinion is not warranted.

The Board notes that the Veteran's representative 
specifically asserted in the October 2009 Appellant's Brief 
that a VA audiological examination is warranted, as the 
Veteran is competent to report a decline in hearing and the 
presence of tinnitus, and the Veteran's military occupation 
supports his reported acoustic trauma.  

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  A 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Here, while the Veteran is competent to report a decline in 
hearing and the presence of tinnitus, he has at no point 
indicated that he experienced symptoms of hearing loss or 
tinnitus in service or has experienced continuous symptoms of 
hearing loss or tinnitus since service.  Furthermore, the 
fact that the Veteran worked on the flight line alone does 
not prove that he incurred current hearing loss or tinnitus 
as a result of his active duty.  As such, a VA examination is 
not warranted.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, and diabetes mellitus, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2009).  In this regard, it is noted that a 
"Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.

The Veteran essentially contends that he currently 
experiences hearing loss and tinnitus as a result of his 
active duty service.  Specifically, it was reported in the 
October 2009 Appellant's Brief that the nature of the 
Veteran's active duty required his presence on the flight 
line, where he was exposed to acoustic trauma, resulting in 
his audiological complaints.  

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnoses of hearing 
loss or tinnitus during service.  

An April 1969 pre-induction audiological summary report of 
examination for organic hearing loss revealed pure tone 
thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
5
0
0
X
0
Speech recognition ability was not recorded.  

A March 1973 separation audiological summary report of 
examination for organic hearing loss revealed pure tone 
thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0
Speech recognition ability was not recorded.  

Furthermore, the medical evidence of record does not 
demonstrate a current diagnosis of hearing loss or tinnitus.  

As an initial matter, the Board notes that there is no 
medical evidence of record reflecting that the Veteran 
demonstrated hearing loss of either ear to a compensable 
degree within one year of discharge from active duty.  As 
such, service connection for hearing loss cannot be granted 
on presumptive basis.  

With regard to granting service connection on a direct basis, 
as noted above, lay testimony is competent when it regards 
the readily observable features or symptoms of injury or 
illness and "may provide sufficient support for a claim of 
service connection."  Layno, supra. 

In this case, the Veteran has reported that he currently 
experiences tinnitus and impaired hearing, an observation 
which he is competent to make.  However, he has never 
asserted that he has experienced tinnitus and hearing 
impairment since his active duty service.  Therefore, the 
claims folder contains no evidence, medical or lay, of a 
continuity of symptoms of tinnitus or hearing loss since 
active duty service. 

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2009).  Currently, there is no evidence of record indicating 
that the Veteran had hearing loss or tinnitus in service, no 
competent medical opinion has related hearing loss or 
tinnitus to service, and there are no lay assertions of a 
continuity of symptoms since service.  Thus, the Veteran's 
claims for service connection for tinnitus and hearing loss 
must fail on a direct basis.  See Hickson, supra. 

The Board notes that the Veteran asserts and his DD-214 Form 
reflects that he was a fuel specialist in service and, as 
such, was exposed to noise.  However, with no medical 
evidence of in-service treatment for tinnitus or hearing 
loss, no current diagnosis of tinnitus or hearing loss, no 
medical opinion relating hearing loss or tinnitus to service, 
and no lay assertions of a continuity of symptoms of hearing 
loss or tinnitus since service, the Board finds that the 
claims file contains no evidence of record supporting service 
connection for tinnitus or hearing loss of either ear.  
Furthermore, in an April 2006 VA treatment record, the 
Veteran denied problems with his ears.
The Board acknowledges the Veteran's contentions that he has 
tinnitus and bilateral hearing loss as the result of his 
active duty service.  However, no medical evidence of record 
supports these contentions.  The Veteran can attest to 
factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994). 

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for tinnitus and bilateral hearing 
loss, and the benefit-of-the-doubt rule is not for 
application.  

2.  Entitlement to service connection for diabetes mellitus, 
type II associated with exposure to herbicides.

The Veteran is seeking entitlement to service connection for 
diabetes mellitus, type II as a result of in-service exposure 
to herbicides.  On his November 2006 VA Form 9 Appeal, the 
Veteran asserted that, while working on the flight line 
during active duty, he came into contact with agent orange 
from aircrafts returning from Vietnam. 

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnosis of diabetes 
mellitus, type II during service.  

The Board notes that the medical evidence of record does 
reflect that the Veteran has a current diagnosis of diabetes 
mellitus, type II.  See Shawnee Mission Medical Center 
treatment record, November 2005.

As an initial matter, the Board notes that there is no 
medical evidence of record reflecting that the Veteran was 
diagnosed with diabetes mellitus, type II within one year of 
discharge from active duty.  As such, service connection 
cannot be granted for diabetes mellitus, type II on 
presumptive basis under 38 U.S.C.A. § 1112.  

With respect to granting service connection for diabetes 
mellitus, type II on a presumptive basis due to exposure to 
agent orange or herbicides, the evidence of record reflects 
that the Veteran served in Thailand in 1970.  The Veteran's 
DD-214 Form specifically indicates that the Veteran did not 
serve in the Republic of Vietnam  

Insofar as exposure to Agent Orange in Thailand is concerned, 
the Department of Defense has indicated to the VA Chief 
Officer for Public Health and Environmental Hazards that 
there was some limited spraying of the herbicide Agent Orange 
in Thailand, but this occurred in 1964 and 1965, so years 
prior to the Veteran's service in Thailand during 1970.  
Furthermore, the Veteran has not asserted that he was exposed 
to agent orange via direct contact with spraying of the 
herbicide that he observed, but rather, he has specifically 
asserted that his exposure to agent orange came from contact 
with aircrafts returning from the Republic of Vietnam. 

In this regard, the Board notes that "service in Vietnam" 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation to Vietnam.  38 C.F.R. § 3.313 (2009).  However, 
the VA General Counsel has determined that the regulatory 
definition, which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic, requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97. Specifically, the 
General Counsel has concluded that the term "service in 
Vietnam" does not include service of a Vietnam era Veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  
Additionally, there is no presumptive service connection for 
claims based on servicing or working on aircraft that flew 
bombing missions over Vietnam.  See VA Fast Letter 09-20 (May 
6, 2009).  A showing of actual duty or visitation in the 
Republic of Vietnam is required to establish qualifying 
service in Vietnam.

Therefore, as the Veteran does not assert that he served in 
the Republic of Vietnam, and his personnel records reflect 
that he did not serve in the Republic of Vietnam, the Board 
finds that service connection cannot be granted on a 
presumptive basis for diabetes mellitus, type II based on 
exposure to agent orange while serving in the Republic of 
Vietnam.  Furthermore, as there is no presumptive service 
connection for claims based on servicing or working on 
aircrafts that flew over Vietnam, the Board finds that 
service connection cannot be granted on a presumptive basis 
for diabetes mellitus, type II based on contact with 
aircrafts that were exposed to agent orange in the Republic 
of Vietnam.

The Board notes that, in an April 2006 VA treatment record, 
it was noted that the Veteran presented for an agent orange 
examination.  The examiner noted that the Veteran was 
stationed in Thailand and was sent into Vietnam to different 
bases as needed.  The Board notes that there is no evidence 
in the Veteran's service records of visiting Vietnam.  It was 
specifically noted on his DD-214 Form that he had no service 
in Vietnam.  Furthermore, the Veteran has not asserted 
directly to the RO or the Board that he was exposed to agent 
orange or herbicides due to visits to Vietnam.  As noted, the 
Veteran specifically asserts that he was exposed to agent 
orange from contact with aircrafts that had been in Vietnam, 
not from his own presence in Vietnam.  As such, the Board 
finds no credible evidence of record reflecting that the 
Veteran entered Vietnam at any point and, thus, service 
connection cannot be granted on a presumptive basis for 
diabetes mellitus, type II based on exposure to agent orange 
while serving in the Republic of Vietnam

With respect to otherwise granting service connection on a 
direct basis, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. 3.303(d) (2009).  Currently, there is no lay or 
medical evidence of record reflecting that the Veteran had 
diabetes mellitus, type II in service and no competent 
medical opinion has related his diabetes mellitus, type II to 
service.  Furthermore, the Veteran has never asserted that he 
had diabetes mellitus, type II in service.  Therefore, as the 
claims file contains no medical or lay evidence of a direct 
relationship between the Veteran's diabetes mellitus, type II 
and his active duty service, the Veteran's claim must fail on 
a direct basis.  See Hickson, supra. 

The Board acknowledges the Veteran's contentions that he has 
diabetes mellitus, type II as the result of exposure to agent 
orange from aircraft.  However, the most probative evidence 
of record does not support this contention.  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran as a lay person has not 
been shown to be competent to offer an opinion on complex 
medical questions, such as offering an opinion that having 
worked on aircraft that flew in Vietnam exposed him to 
residual herbicides, which in turn caused or contributed to 
his development of diabetes mellitus.  See Jandreau, 492 F.3d 
at 1377 (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for diabetes mellitus, type II, and 
the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for diabetes mellitus, type 
II associated with exposure to herbicides is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
a left knee condition.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.

The Veteran has asserted that, while he had left knee 
problems prior to service, he also injured his left knee in 
Thailand, requiring surgical intervention.  See Appellant's 
Brief, October 2009.  Specifically, the Veteran has asserted 
that an oxygen bottle hit his knee in Thailand, where surgery 
was not possible, and he was air evacuated to Scott Air Force 
Base, where surgery was performed.  See VA Form 9 Appeal, 
November 2006.  The Veteran contends that this incident 
aggravated his condition.  Id.

A review of the Veteran's service treatment records reflects 
that he was noted on his April 1969 pre-induction examination 
report as having pretibial patellar swelling and a diagnosis 
of Osgood-Schlatter disease.  His knees were noted as stable 
with no laxity at this time and he was noted as being 
qualified for enlistment.  

The Board acknowledges that the Veteran sought treatment for 
left knee pain during service.  Specifically, in July 1970, 
the Veteran underwent surgery for a loose fragment in his 
left knee.  It was noted that he had Osgood-Schlatter disease 
that existed prior to service and this was not incurred in 
the line of duty.  In an August 1971 service treatment 
record, it was noted that the Veteran complained of trouble 
with his left knee.  This physician stated that it would be 
better if he could regulate his activities himself and stay 
off his feet as much as possible.  The physician further 
noted that this can probably only be done by separation from 
the service.  In an April 1972 service treatment record, it 
was noted that the Veteran had residual pain of the left knee 
following a July 1970 surgery.  Upon separation from service 
in March 1973, it was noted that the Veteran had a swollen 
knee joint, which began after playing basketball. 

With respect to a current left knee disability, an April 2006 
VA treatment record reflects that the Veteran had a left knee 
arthroscopy in 2003.  

The Board notes that the claims file contains no medical 
records relating to this surgery.  VA has an obligation under 
the VCAA to assist claimants in obtaining evidence, to 
include relevant records from medical care providers.  See 38 
C.F.R. § 3.159 (2009).  Therefore, upon remand, an attempt 
must be made to locate any recent private or VA treatment 
records relating to the Veteran's left knee disability that 
have not yet been associated with the claims file.

After obtaining all available records relating to the 
Veteran's claimed left knee disability, the Board will afford 
the Veteran a VA examination for the proper assessment of his 
claim.  38 U.S.C.A. § 5103A (West 2002).  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable the RO to 
obtain any additional pertinent 
evidence not currently of record, to 
specifically include any VA or 
private medical treatment records 
relating to his claim for service 
connection for a left knee condition.  

The RO should also invite the Veteran 
to submit any pertinent evidence in 
his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  Associate 
any records received, including 
negative responses, with the claims 
file.

2.	Schedule the Veteran for an 
appropriate VA examination for his 
claim for service connection for a 
left knee disability.  The claims 
file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  After reviewing the 
file, the examiner should diagnose 
all current left knee disabilities 
shown to exist.  An opinion should be 
provided as to the likelihood that 
the Veteran's current left knee 
disability or disabilities were 
incurred in or aggravated by a 
disease or injury in service.  In 
rendering this opinion, the examiner 
should specifically consider the 
effect of the Veteran's active duty 
service on his pre-service left knee 
disability.  The examiner should 
provide a complete rationale for any 
opinions provided.

3.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the November 
2006 statement of the case (SOC).  In 
the event that the claim is not 
resolved to the satisfaction of the 
Veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


